Citation Nr: 1102200	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  08-04 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of strokes, 
to include blindness, claimed as secondary to service-connected 
left total knee replacement.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of strokes, to include blindness, resulting from left 
total knee replacement surgery performed in February 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran had active service from December 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Hartford, Connecticut.

The Veteran and his spouse appeared at a hearing at the RO before 
a local hearing officer in June 2008.  A transcript of the 
hearing is of record.

This matter was previously before the Board in November 2009 and 
August 2010, at which times it was remanded for further action.

The issue of entitlement to service connection for 
depression as secondary to the residuals of strokes has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 
for residuals of strokes, to include blindness, resulting from 
left total knee replacement surgery performed in February 2006 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The preponderance of competent medical evidence shows that the 
strokes with residual blindness suffered in February 2006 were 
caused by the service-connected left total knee replacement 
completed earlier that month.


CONCLUSION OF LAW

The strokes with residual blindness were caused by left total 
knee replacement.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & 2010); 38 C.F.R. §§ 3.159, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  Given the decision below, a detailed 
explanation of how VA complied with the Act is unnecessary.

Governing law and regulations

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
disorder, the secondary disorder shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In such an instance, a veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).
 


Analysis

Service connection is in effect for a left knee replacement, 
which the Veteran underwent on February 15, 2006.  The appellant 
suffered multiple strokes with residual blindness later that 
month.   There is conflicting medical evidence on whether the 
left knee replacement caused the strokes.  

March and June 2006 VA treatment records indicate that the 
etiology of the strokes is unclear.  Moreover, the February 2010 
VA examiner, a physician assistant, opined that there was no 
evidence to suggest that the Veteran's blindness was due to 
complications of his left knee surgery or that his blindness was 
made worse in any way following the total knee replacement.  The 
February 2010 VA examiner added that the appellant's cortical 
blindness was more likely related to his strokes, which were 
likely a residual of his cancer, and that his blindness was 
unlikely a complication or exacerbation of his total left knee 
replacement.  

In a September 2006 statement, a VA doctor opined that the left 
knee replacement led to a debilitating stroke.  The doctor added 
that a stroke during the perioperative period is an unfortunate 
well-known risk.  A September 2010 VA examiner noted that the 
Veteran suffered multiple strokes shortly after his left knee 
replacement surgery and that he was found to have underlying 
malignancy (chronic lymphocytic leukemia/small cell lymphoma) 
that likely made him hypercoagulable and increased his stroke 
risk.  That examiner added that hypercoagulability is also 
increased in the perioperative period.  The examiner opined that 
it is as likely as not that the left knee replacement surgery 
aggravated his pre-existing hypercoagulable state, which resulted 
in strokes and residual blindness.  In short, the September 2010 
VA examiner opined that the left knee replacement surgery caused 
the strokes and residual blindness.  

The Board places the most weight on the opinion of the September 
2010 VA examiner because he is a neurologist.  Thus, the 
preponderance of competent medical evidence shows that the 
strokes with residual blindness suffered in February 2006 were 
caused by the service-connected left total knee replacement 
completed earlier that month.  Entitlement to service connection 
for residuals of strokes, to include blindness, claimed as 
secondary to service-connected left total knee replacement is in 
order.  38 U.S.C.A. §§ 1110, 5107.  The benefit sought on appeal 
is allowed.


ORDER

Entitlement to service connection for residuals of strokes, to 
include blindness, claimed as secondary to service-connected left 
total knee replacement is granted.


REMAND

Although the 1151 claim is based on the same disability, the law 
governing effective dates for the grants of entitlement to 
service connection and grants of compensation pursuant to 38 
U.S.C.A. § 1151 provides the effective date for a grant of 
service connection in general is the date of claim whereas the 
effective date for a grant of compensation pursuant to 38 
U.S.C.A. § 1151 could be the date of injury.  See 38 C.F.R. 
§ 3.400 (2010).  Therefore, the Veteran could be entitled to an 
earlier effective date for the grant of compensation pursuant to 
38 U.S.C.A. § 1151 than he would be based on the grant of 
entitlement to service connection.  As such, the Board cannot 
dismiss the 1151 claim as being moot.

In the August 2010 remand, the Board ordered the AMC to obtain 
all VA treatment records of the Veteran which have not been 
previously associated with the claims folder.  These records 
include, but are not limited to: a January 20, 2006, VA 
anesthesia note; a February 15, 2006, treatment record noting the 
risks, complications, and rehabilitation as it related to the 
left total knee surgery; an August 30, 2006, VA neurology note; 
an April 27, 2007, VA pulmonary note; an October 2, 2009, 
hospital admission report for a left superficial nonocclusive 
clot seen on Doppler ultrasound; a November 24, 2009, VA 
treatment record noting knee trauma; and the results of a 
February 2010 VA eye examination.  The AMC only requested records 
dated from October 6, 2009, to March 4, 2010, which included the 
November 24, 2009, VA treatment record noting knee trauma; and 
the results of a February 2010 VA eye examination.  The RO did 
not obtain any of the specifically mentioned treatment records 
dated prior to October 6, 2009.  Prior to the Board's two 
remands, the last request for VA treatment records was completed 
in April 2009.  Therefore, the AMC should have obtained all 
treatment records from April to October 2009.  Also, an October 
2006 VA treatment record shows that the Veteran was undergoing 
blind rehabilitation as an VA inpatient that month.  The AMC 
should have obtained those hospitalization records.  In short, 
the AMC did not comply with the directives of the August 2010 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Since the last records were printed in early March 2010, the AMC 
must obtain all current VA treatment records dated since March 
2010.  

Finally, the September 2010 VA examination report refers to an 
October 2005 cardiology note, a January 31, 2006, VA treatment 
record, and various records from the hospitalizations from 
February 15, 2006, to February 18, 2006, and from February 26, 
2006, to March 3, 2006.  The AMC must also obtain these records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.   The AMC must obtain from the Connecticut 
Health Care System, to include the West Haven 
Medical Center, the following : an October 
2005 cardiology note addressing the Veteran's 
risk for surgery; a January 20, 2006, VA 
anesthesia note; a January 31, 2006, VA 
primary care treatment record addressing his 
risk for surgery; the complete records from 
the February 15, 2006, to February 18, 2006, 
hospitalization, to include the operation 
report and a February 15, 2006, treatment 
record noting the risks, complications, and 
rehabilitation as it related to the left 
total knee surgery; the complete records from 
the February 26, 2006, to March 3, 2006, 
hospitalization; an August 30, 2006, VA 
neurology note; all records from the blind 
rehabilitation hospitalization in October 
2006; an April 27, 2007, VA pulmonary note; 
all records from April to October 2009, to 
include all records for a hospitalization 
starting on October 2, 2009, for a left 
superficial nonocclusive clot seen on Doppler 
ultrasound; and all records from March 2010 
to the present.  

If the AMC needs the Veteran's assistance in 
identifying the facility where he was treated 
on a particular day or during a particular 
period to facilitate a search for a record, 
the AMC should contact him.  Any records 
obtained should be associated with the 
Veteran's claims folder.  If the AMC cannot 
locate any identified record, the AMC must 
specifically document the attempts that were 
made to locate them, and explain in writing 
why further attempts to locate or obtain any 
government records would be futile.  The AMC 
must then: (a) notify the claimant of the 
specific records that it is unable to obtain; 
(b) explain the efforts VA has made to obtain 
that evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given an 
opportunity to respond.
 
2.  Thereafter, the RO should undertake any 
additional development warranted and then 
readjudicate the claim of entitlement to 
entitlement to compensation under 38 U.S.C.A. 
§ 1151 for residuals of strokes, to include 
blindness, resulting from left total knee 
replacement surgery performed in February 
2006.  If the benefit is not granted, the 
Veteran and his representative must be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


